Case 1:19-mj-00527-DML Document 3 Filed 05/16/19 Page 1 of 1 PagelD #: 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
V. CAUSE NO. 1:19-myj-0527

RANDALL CLARK BURNS,

New Nee ee ee ee eee ee” ee”

Defendant.
PENALTY SHEET

You have been charged in a Complaint with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

 

 

Count
Number Statute Years Fine Supervised Release
1 Transportation of Child Pornography 5-20 years $250,000 up to Lifetime
18 U.S.C. § 2252(a)(1)
Dated: RANDALL CLARK BURNS

Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana
